              Case 15-23443-CMB                    Doc     Filed 12/11/18 Entered 12/11/18 12:04:56                                   Desc Main
                                                           Document      Page 1 of 6
Fill in this information to identify the case:

Debtor 1              TIMOTHY A STEWART aka Timothy Alan Stewart
                      GRETCHEN W STEWART aka Gretchen J. Stewart
Debtor 2              fka Gretchen Joyce Wagner aka Gretchen Wagner Gettens
(Spouse, if filing)

United States Bankruptcy Court for the : Western                   District of Pennsylvania
                                                                              (State)

Case number           15-23443-CMB


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             Freedom Mortgage Corporation                         Court claim no. (if known):         8

Last four digits of any number you               XXXXXX6090                        Date of payment change:
use to identify the debtors’ account:                                              Must be at least 21 days after date of                1/1/2019
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any               $1,269.57

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:           $ 287.86                                      New escrow payment :            $ 305.57

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                         %                             New interest rate:           %

             Current principal and interest payment:        $ _________                    New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                                Notice of Mortgage Payment Change                                                  page 1
            Case 15-23443-CMB                 Doc      Filed 12/11/18 Entered 12/11/18 12:04:56                           Desc Main
                                                       Document      Page 2 of 6
 Debtor 1           TIMOTHY A STEWART aka Timothy Alan Stewart                            Case number (if known) 15-23443-CMB
                   First Name Middle Name Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Kinnera Bhoopal                                                                     Date       12/11/2018
     Signature

Print:         Kinnera                                               Bhoopal                 Title     Authorized Agent
               First Name            Middle Name                     Last Name

Company        McCalla Raymer Leibert Pierce, LLC, Authorized Agent for Freedom Mortgage Corporation

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                       30076
               City                          State                    ZIP Code

Contact phone      (312) 348-9088 X5172                                                      Email      Kinnera.Bhoopal@mccalla.com




Official Form 410S1                            Notice of Mortgage Payment Change                                          page 2
Case 15-23443-CMB               Doc       Filed 12/11/18 Entered 12/11/18 12:04:56                      Desc Main
                                          Document      Page 3 of 6



                                                                Bankruptcy Case No.:          15-23443-CMB
 In Re:                                                         Chapter:                      13
           TIMOTHY A STEWART                                    Judge:                        Carlota M. Bohm
           aka Timothy Alan Stewart
           GRETCHEN W STEWART
           aka Gretchen J. Stewart
           fka Gretchen Joyce Wagner
           aka Gretchen Wagner Gettens


                                            CERTIFICATE OF SERVICE

        I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA
30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE PAYMENT
CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Timothy A. Stewart
237 Roscommon Place
McMurray, PA 15317

Gretchen W. Stewart
237 Roscommon Place
McMurray, PA 15317

Christopher M. Frye                                   (served via ECF Notification)
Steidl & Steinberg
Suite 2830 Gulf Tower
707 Grant Street
Pittsburgh, PA 15219

Ronda J. Winnecour, Trustee                           (served via ECF Notification)
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219

U.S. Trustee                                          (served via ECF Notification)
Office of the United States Trustee
Liberty Center.
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222

          I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed on:         12/11/2018          By:      /s/Kinnera Bhoopal
                       (date)                     Authorized Agent for Freedom Mortgage Corporation
Case 15-23443-CMB   Doc   Filed 12/11/18 Entered 12/11/18 12:04:56   Desc Main
                          Document      Page 4 of 6
   Case 15-23443-CMB                Doc      Filed 12/11/18 Entered 12/11/18 12:04:56                       Desc Main
                                             Document      Page 5 of 6
PART


       2                                           Your Escrow Account History


                 The chart below reflects what actually happened in your escrow account since the last analysis. This compares
                 what we expected to occur with what actually happened.



                            What We                       What We                                                           Last Year's
                Payment                    What We                                                               Actual
   Date                     Estimated                    Estimated                    Description                            Estimated
               to Escrow                   Paid Out                                                             Balance
                             to Pay In                  to Pay Out                                                             Balance
                                                                           Beginning Balance                    $2,608.95     $2,629.82
 Jul 2018           $0.00       $287.86         $0.00         $0.00                                             $2,608.95     $2,917.68
 Aug 2018         $287.86       $287.86     $2,693.98     $2,629.82   *    SCHOOL/ISD TAX                         $202.83       $575.72
 Sep 2018         $287.86       $287.86         $0.00         $0.00                                               $490.69       $863.58
 Oct 2018         $287.86       $287.86         $0.00         $0.00                                               $778.55     $1,151.44
 Nov 2018         $287.86       $287.86         $0.00         $0.00                                             $1,066.41     $1,439.30
 Dec 2018           $0.00       $287.86         $0.00         $0.00       E                                     $1,066.41     $1,727.16
 Jan 2019           $0.00       $287.86         $0.00         $0.00       E                                     $1,066.41     $2,015.02
 Feb 2019           $0.00       $287.86         $0.00         $0.00       E                                     $1,066.41     $2,302.88
 Mar 2019           $0.00       $287.86         $0.00       $507.00       E COUNTY TAX                          $1,066.41     $2,083.74
 Apr 2019           $0.00       $287.86         $0.00         $0.00       E                                     $1,066.41     $2,371.60
 May 2019           $0.00       $287.86         $0.00         $0.00       E                                     $1,066.41     $2,659.46
 Jun 2019           $0.00       $287.86         $0.00       $317.55       E TOWNSHIP TAX                        $1,066.41     $2,629.77
   Total        $1,151.44     $3,454.32     $2,693.98     $3,454.37


 An asterisk (*) indicates a difference in that month between the actual activity and the estimated activity.
 When applicable, the letter “E” beside an amount indicates that a payment or disbursement has not yet occurred but is estimated
 to occur as shown.




LOAN NUMBER




                                    (This space intentionally left blank)
Case 15-23443-CMB   Doc   Filed 12/11/18 Entered 12/11/18 12:04:56   Desc Main
                          Document      Page 6 of 6
